DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “speech recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, according to the specification dated 12/20/2020, “[t]he speech recognition module 370 may receive the user's voice command...stop the operation or function of the medium/low frequency current generator...start or resume the operation or function of the medium/low frequency current generator...aid in, or contribute to, setting a precise exercise timing” (pg. 7, lines 15-20).
As noted in MPEP 2181.01, sec IV:
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.

For the speech recognition module, a functional recitation of the procedure is provided, but there is no explanation of how the user’s command activates or stops the current generator. Applicant fails to describe the means that accomplish the activating or stopping.
Claims 2-6 are rejected due to their dependence from independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a speech recognition module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the specification dated 12/20/2020, “[t]he speech recognition module 370 may receive the user's voice command...stop the operation or function of the medium/low frequency current generator...start or resume the operation or function of the medium/low frequency current generator...aid in, or contribute to, setting a precise exercise timing” (pg. 7, lines 15-20). There is no clear structure linked to the performance of speech recognition functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 are rejected due to their dependence from indefinite claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “a pair of gloves worn on a user’s hands” which encompasses a human subject in the claim. Applicant suggested to change to limitation of “a pair of gloves worn on a user’s hands” to --a pair of gloves configured to be worn on a user’s hands-- in order to obviate this rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Publication No. US 2016/0346543 A1) in view of Bouton et al. (US 2018/0154140 A1, hereinafter “Bouton”) and Campos et al. (Publication No. US 2004/0243196 A1, hereinafter “Campos”).
Regarding claim 1, Chen discloses a wearable strap device, comprising:
a pair of gloves worn on a user's hands; and 
a first conductive pad and a second conductive pad, respectively, detachably coupled to the gloves (Fig. 1 and par. [0015], [0091]: ...the electrical stimulation unit is carried on an article of clothing (e.g., gloves,...), wherein the first conductive pad (Figs. 4 and 7 (107) (142)) includes a first current generator (Fig. 1, (102), (104) "stimulation unit") and a first communication device, and the second conductive pad includes a second current generator and a second communication device, wherein the  first current generator and the second current generator(Fig. 1, (102), (104) "stimulation unit" and par. [0008]) are mirrored with each other via short-range communication between the first communication device and the second communication devic(pars. [0087]: The transmitter 106 remotely, wirelessly controls each of the electrical stimulation units 102, 104 to deliver electrical pulses to body tissue via electrode pads 107 connected to the electrical stimulation unit), according to a signal input by the user to contract a wrist muscle for a preset time (par. [0091]: The electrode pad 107...includes a flexible substrate so that it can be easily applied on a body surface, for example...wrists, [0013], [0038]: ...the electrical stimulation units are capable of operating for a selectable time period...).
Chen does not disclose outputting a current of not more than 4,500 Hz; and 
wherein the first conductive pad further includes a speech recognition module and a microphone, the speech recognition module configured to receive a user's voice command through the microphone to activate or stop the first current generator.
However Bouton, in the same field of endeavor: neural sleeve for neuromuscular stimulation, sensing and recording discloses outputting a current of not more than 4,500 Hz (par. [0074]: ... the waveform...is modulated to vary strength of muscle contraction, frequency of 50 Hz, and a pulse width duration of 500 ms) for the purpose of delivering functional electrostimulation to the patient (par. [0074]).
Further Campos, in the same field of endeavor: resonant muscle stimulation, discloses the first conductive pad further includes a speech recognition module and a microphone, the speech recognition module configured to receive a user's voice command through the microphone to activate or stop the first current generator (pars. [0025] and [0112]: ...the instrument may include a user interface...described herein to manipulate the signal... user input devices may include a microphone for use in recognizing voice commands, as well as...for instance, activate a signal generation and delivery sequence...) for the benefit of providing users with the option to pause transmission for additional rest to more thoroughly replenish lost ATP and ionized calcium (par. [0107]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wearable strap device, as taught by Chen, to include a current modulated at frequency no more than 4,500 Hz (e.g. 50 Hz) to vary muscle contraction, as taught by Bouton, and a microphone that recognizes voice commands in order to deliver functional electrostimulation to the patient; and to provide users with the option to pause transmission for additional rest to more thoroughly replenish lost ATP and ionized calcium.
Regarding claim 2, the Chen, Bouton and Campos combination discloses the strap device of claim 1, wherein each of the first conductive pad and the second conductive pad includes at least one or more electrode pairs (Chen, Fig. 4 (142), (107)) and par. [0090]: ...an electrode pad 107 having a pair of electrodes 142 is provided).
Regarding claim 3, the Chen and Campos combination discloses the wearable strap device of claim 1, further comprising: 
a timer configured to set a time and duration of applying the first current depending on muscle mass of the wrist (Chen, pars. [0013], [0038]: ...the electrical stimulation units are capable of operating for a selectable time period..., [0091]: The electrode pad 107 ... includes a flexible substrate so that it can be easily applied on a body surface, for example...wrists), wherein the timer includes a display (Chen Fig. 25 and par. [0075]) configured to display a standard time for applying the first current depending on the muscle mass (Chen, par. [0013]: ...the transmitter has a time selector for selecting the time period of operation. The transmitter can also include a display for indicating the selected operating time period).
The combination does not disclose an electromyogram (EMG) sensor configured to detect an EMG of the wrist and measure a muscular strength.
Bouton discloses an electromyogram (EMG) sensor configured to detect an EMG of the wrist and measure a muscular strength (Fig. 4, (110) and par. [0079] ...electrodes 114 ...monitor or record skeletal muscle activity, specifically electromyography (EMG) signals. Sensed EMG data pertaining to a sensed muscle target may be used in methods for closed or open loop stimulation of the muscle target) to provide the benefit of the ability to determine the appropriate stimulation parameters or whether the neuromuscular stimulator needs to be repositioned or turned off (par. [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the wearable strap device, as taught by Chen and Campos, an EMG sensor, as taught by Bouton in order to provide the benefit of the ability to determine the appropriate stimulation parameters or whether the neuromuscular stimulator needs to be repositioned or turned off.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bouton and Campos as applied to claim 1-3 above and further in view Harry et al. (Patent No.US 2017/0165486, hereinafter Harry).
Regarding claim 4, the Chen, Bouton and Campos combination discloses the wearable strap device of claim 3, wherein the first current generator is configured to generate the first current with a frequency range or a second current with a frequency range (Chen, Fig. 3 and pars. [0010], [0089]: The transmitter 106 preferably also includes a display 110 for indicating which of the electrical stimulation units has been selected....the transmitter 106 is selecting a channel thereby selecting an electrical stimulation unit to control with, [0103]: The smart phone application further ...includes ...a frequency selector 148 for selecting...a preferred operating frequency...; a first and second stimulation unit (e.g. “frequency generator”) can be chosen individually and separate frequencies of low to middle can be set by the frequency selector 148).
The combination discloses generating current with a first and second current generator it does not disclose a frequency ranging from 700Hz to 1000Hz, or a second current with a frequency ranging from 4000Hz to 5000Hz depending on an operation mode.
However Harry in the same field of endeavor: system and method for neuro-stimulation, discloses that electrical signals are preferably applied within a frequency range of about 0 Hz to about 10,000 Hz the skin surface of a recipient (par. [0077]) to provide the benefit of maintaining joint stability by enhancing the performance of muscle structures (par. [0075]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the wearable strap device with a first and second current generator, as taught by Chen, Bouton and Campos, electrical signals applied within a frequency range of 0 Hz to about 10,000 Hz, as taught by Harry in order to maintain joint stability by enhancing the performance of muscle structures.
Harry discloses the claimed invention except for the frequency ranges of 700Hz to 1000Hz or 4000Hz to 5000Hz . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the frequency ranges 700Hz to 1000Hz or 4000Hz to 5000Hz, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
Because Applicants fail to disclose that the claimed range(s) of 700Hz to 1000Hz or 4000Hz to 5000Hz provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art discloses that signals are designed to allow for complex constructive and/or destructive patterns absent unexpected results, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of 700Hz to 1000Hz or 4000Hz to 5000Hz  by normal optimization procedures known in the stimulation therapy arts.
Regarding claim 5, the Chen, Bouton, Campos and Harry combination discloses the wearable strap device of claim 4 wherein the first current generator is configured to generate the first current in a first operation mode (Chen, Fig. 25, (140), (148)) and alternately and repetitively generate the first current and the second current in a second operation mode different from the first operation mode (Chen, Fig. 25 and [0103]: ...the transmitter 106'' can be a smart phone running an application as shown in FIG. 25. The smart phone applications have different control buttons for the user to tap on to select the operating modes, operating time period,...massage strength and frequency, etc.... a mode selector 140 for selecting an operating mode for ...the electrical stimulation units. The mode selector 140... includes a group of buttons indicating different operating modes to choose from. The smart phone application ...includes a time selector 144 for selecting/displaying a preferred operating time period for at least some of the electrical stimulation units...A user can select a preferred operating time period...The smart phone application further ...includes ...a frequency selector 148 for selecting...a preferred operating frequency...; a first and second stimulation unit (e.g. “frequency generator”) can be chosen individually and separate frequencies of low to middle  and modes can be set by the frequency selector 148).
Regarding claim 6, the Chen, Campos and Harry combination  discloses the wearable strap device of claim 5, wherein the setting information includes the first operation mode and the second operation mode, the time, and the duration (Chen, Fig. 25 and pars. [0037], [0093]: The transmitter 106 preferably further includes a mode selector for selecting an operating mode for each electrical stimulation unit. The mode selector is preferably a single remote control button 112 that can be used to remotely, wirelessly transmit operating instructions of a user selected operating mode to the selected one of the plurality of wireless electrical stimulation units, [0103]: ...applications have different control buttons for the user to tap on to select the operating modes, operating time period,...massage strength and frequency, etc. ... a mode selector 140 for selecting an operating mode for ...the electrical stimulation units. The mode selector 140... includes a group of buttons indicating different operating modes to choose from).
The combination does not disclose outputting a current of not more than 4,500 Hz.  
However Bouton, in the same field of endeavor: neural sleeve for neuromuscular stimulation, sensing and recording discloses outputting a current of not more than 4,500 Hz (par. [0074]: ... the waveform...is modulated to vary strength of muscle contraction, frequency of 50 Hz, and a pulse width duration of 500 ms) for the purpose of delivering functional electrostimulation to the patient (par. [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wearable strap device, as taught by Chen, Campos and Harry, to include a current modulated at frequency no more than 4,500 Hz (e.g. 50 Hz) to vary muscle contraction, as taught by Bouton in order to deliver functional electrostimulation to the patient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792